Citation Nr: 0507928	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to initial compensable rating for service-
connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk



INTRODUCTION

The appellant served on active duty from January 1975 to 
March 1978.  This appeal comes properly before the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant seeks an initial compensable rating for left 
ear hearing loss.  Specifically, he alleges that his left ear 
hearing loss is more profound than reflected by the rating 
decision, and has increased in severity since the VA 
audiological examination conducted in September 2003.

A VA audiological evaluation was conducted in September 2003.  
The result, in puretone decibel loss, was an average of 53 
decibels in the left ear.  The word recognition percentage in 
the left ear was 72 percent.  The examiner's opinion was that 
the appellant's left ear hearing loss and tinnitus were 
causally related to the acoustic trauma he experienced while 
in service.  Service connection was granted in December 2003, 
and the appellant's left ear hearing loss was rated as 
noncompensable.

At a hearing before the RO in June 2004, the appellant 
testified that since the VA audiological evaluation in 
September 2003, his hearing loss had become more severe.  

Thereafter, a VA audiological evaluation was conducted in 
July 2004.  Although the findings of the physical examination 
were clearly narrated, the word recognition percentages were 
only described as "excellent" in the right ear and "good" 
in the left ear.  Further, puretone decibel loss levels were 
not reported.  The evaluation simply notes that the appellant 
had "mild to moderately severe" hearing loss in his left 
ear.  

Accordingly, the July 2004 VA audiological evaluation report 
is insufficient upon which to base an appellate decision.  A 
claim of an increased rating or an initial compensable rating 
for left ear hearing loss requires the application of 
38 C.F.R. § 4.85 (2004) to the competent medical evidence of 
record.  In order to make such application, the Board needs 
numeric values for an average puretone decibel loss and the 
percentage of word recognition ability resulting from the 
Maryland CNC test.  This is because assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Accordingly, this case is remanded for the following actions:

1.  The RO must obtain any additional 
documents that may have accompanied or 
been prepared in conjunction with the 
July 2004 VA audiological examination, 
specifically, the results of the 
audiogram, if any, that was conducted.  
All attempts to secure this evidence 
must be documented in the claims file 
by the RO.  

2.  If no additional documents from the 
July 2004 VA audiological evaluation 
can be obtained, or those obtained do 
not specify numeral designations of 
puretone decibel loss and word 
recognition percentages, the appellant 
must be afforded an additional VA 
audiological evaluation.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Specifically, the 
results of the audiological evaluation 
should state, in numbers, the findings 
of puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, provide the 
puretone threshold average, and must 
also state the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  The claims file 
must be made available to and reviewed 
by the examiner.  The rationale for any 
opinions expressed should be provided.  
The report should be typed.

3.  The RO must notify the appellant 
that it is his responsibility to report 
for any VA examination scheduled, and 
to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the 
appellant does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the 
appellant of his VA examination must be 
placed in the appellant's claim file.  

4.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to an initial compensable evaluation 
for left ear hearing loss.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


